Citation Nr: 0844382	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
iliolumbar ligament strain with thoracolumbar subluxation 
prior to March 22, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
iliolumbar ligament strain with thoracolumbar subluxation as 
of March 22, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post gallbladder removal surgery with digestive 
disorder and stomach pains.

4.  Entitlement to an evaluation in excess of 10 percent for 
a chronic adjustment disorder with mixed anxiety and 
depression.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
June 1998 to June 2001, and 1 year and 1 month of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In July 2002, the RO granted service connection for status-
post gallbladder removal surgery with digestive disorder and 
stomach pains, iliolumbar ligament strain with thoracolumbar 
subluxation, chronic adjustment disorder with mixed anxiety 
and depression and bilateral degenerative joint disease of 
the knees, and assigned 10 percent disability ratings for 
each of these disabilities, effective the date of the 
veteran's claim. 

In May 2003, the RO granted separate disability ratings for 
the veteran's right and left knee degenerative joint disease, 
replacing the single 10 percent disability rating for 
degenerative joint disease of both knees.  

The Board remanded the case in May 2005 for additional 
development.  In September 2007, the RO increased the 
veteran's disability rating for her service-connected 
iliolumbar ligament strain with thoracolumbar subluxation to 
20 percent, as of March 22, 2007.  

The veteran had requested a hearing on appeal before a 
Veterans Law Judge at the RO.  The Board remanded the case to 
provide the veteran with her requested hearing; however, on 
October 21 2008, she contacted the Board to indicate that she 
no longer wanted a hearing.  As such, her request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  
 
The issues of increased ratings for degenerative joint 
disease of the right and left knees are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 22, 2007, the veteran's iliolumbar 
ligament strain with thoracolumbar subluxation was not 
manifested by moderate limitation of motion of the 
thoracolumbar spine, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

2.  As of March 22, 2007 the veteran's iliolumbar ligament 
strain with thoracolumbar subluxation was not manifested by 
severe limitation of motion of the thoracolumbar spine, 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

2.  The veteran's service-connected lumbosacral spine 
disorder has not caused neurological manifestations. 

4.  The veteran's status post gallbladder removal surgery 
with digestive disorder and stomach pains has not been 
manifested by severe symptoms.

5.  The veteran's chronic adjustment disorder with mixed 
anxiety and depression has been manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, chronic sleep impairment and Global Assessment of 
Functioning (GAF) scores of 88 and 55. 

6.  The veteran's chronic adjustment disorder with mixed 
anxiety and depression has not been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 


CONCLUSIONS OF LAW

1.  For the appeal period prior to March 22, 2007, the 
criteria for a rating in excess of 10 percent for iliolumbar 
ligament strain with thoracolumbar subluxation were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5292-5237 (2008).

2.  As of March 22, 2007, the criteria for a rating in excess 
of 20 percent for iliolumbar ligament strain with 
thoracolumbar subluxation were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5292-5237 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
status post gallbladder removal surgery with digestive 
disorder and stomach pains have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.114, Diagnostic Code 
7318 (2008).

4.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a disability rating of 30 percent, but no 
higher, for chronic adjustment disorder with mixed anxiety 
and depression have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.10, 4.130, Diagnostic Code 9405 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received this 
notification in November 2007.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board notes that the veteran appears to be intending to 
submit a claim for an earlier effective date for her 
assignment of 20 percent for her service-connected spine 
disability; however, this increase became effective during 
the current appeals period.  As the entire appeals period, 
including the increase in disability rating for her spine 
condition is currently under review, her claim for an earlier 
effective date for the increase in disability rating is moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The service treatment records, VA 
medical records and examination reports, private physician's 
records and statements and lay statements have been 
associated with the record.  The veteran was afforded VA 
medical examinations in July 2001 and March 2007.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Because this appeal involves initial ratings for which 
service connection was granted and an initial disability 
rating was assigned, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Increased rating - iliolumbar ligament strain with 
thoracolumbar subluxation 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2008)); see also VAOPGCPREC 3-2000.  

The veteran's service-connected iliolumbar ligament strain 
with thoracolumbar subluxation is service-connected under 
Diagnostic Codes 5292 and 5237.  
Diagnostic Code 5292, effective prior to September 26, 2003, 
pertains to limitation of motion of the lumbar spine, and 
provides that slight limitation of motion warrants a 10 
percent disability rating, moderate limitation of motion 
warrants a 20 percent disability rating and severe limitation 
of motion warrants a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Diagnostic Code 5237, which 
became effective in the most recent set of amendments of the 
regulations regarding disabilities of the spine, pertains to 
strain of the lumbosacral or cervical spine.  Under the 
current criteria for spine disabilities, Diagnostic Codes 
5235 - 5243 are to be rated in accordance with the General 
Formula, unless, Diagnostic Code 5243, relating to 
intervertebral disc syndrome (IVDS) is evaluated under the 
Formula for Incapacitating Episodes.  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, provides a 10 percent disability rating 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, combined range of motion of the thoracolumbar spine 
not greater than 120 degrees or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

Increased rating - iliolumbar ligament strain with 
thoracolumbar subluxation prior to March 22, 2007

A July 2001 VA examination report reflects that the veteran 
had difficulties lifting heavy objects and when sitting for 
too long because of back pain. 
A lumbar spine x-ray did not show any bony abnormalities.  
The veteran was able to walk into the examining room without 
any help.  Upon examination of her spine, there was 
tenderness in the junction between the lumbar spine and the 
pelvis.  There was increased pain with forward flexion and 
rotation towards the left.  Straight leg raising was negative 
on both sides.  Range of motion of the lumbar spine was 
forward flexion of 70 degrees, extension of 30 degrees, and 
left and right flexion of 20 degrees.  The assessment was 
iliolumbar ligament strain on the right side with no evidence 
of bony abnormalities of the lumbar spine.  The examiner 
noted that the veteran had problems with heavy lifting but 
that, with aggressive physical therapy and back muscle 
straightening, the veteran would be able to perform more 
lifting and, therefore, it was difficult to comment on her 
disability at the time of the examination.  A contemporaneous 
VA general medical examination reflected that the veteran's 
strength was 5/5 and her deep tendon reflexes at the patella 
and Achilles were 1+ bilaterally.

Records showing treatment from March 2001 to September 2004 
by a private chiropractor show that, in March 2001, the 
veteran was seen for mid and low back pain.  Her range of 
motion of the lumbar spine was flexion to 70 degrees, 
extension to 20 degrees, lateral flexion to 30 on the left 
and right and rotation to 20 on the left and right. Pain was 
noted on motion.  Deep tendon reflexes were equal and active 
(2+) and there was no motor weakness in the lower 
extremities.  A June 2002 private physician report shows that 
the veteran was seen by a chiropractor for thoraco-lumbar 
vertebral subluxation.  The examiner noted subluxation, mid 
dorsal, lower back pain and difficulty in bending.  X-rays 
revealed subluxation in the thoracic and lumbar areas.  
Unsigned applications dated in September 2002 and September 
2004 which appear to be for the veteran's leave from work 
show that the veteran had mid and low back pain with spasms 
which could result in acute flare-ups when the veteran would 
not be able to work for three to five days at a time, but 
that she was currently not incapacitated from work an was 
being seen once per week.  

Based upon the evidence of record, the veteran's service-
connected spine disability does not warrant an increased 
disability rating under Diagnostic Codes 5292 or 5237.  As 
noted above, in order to warrant a higher disability rating 
under Diagnostic Code 5237, the veteran's spine disability 
would need to have been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  However, the veteran's range 
of motion measurements were consistently greater than 60 
degrees prior to March 22, 2007, and her combined range of 
motion in July 2001 was 140, without even factoring in 
lateral rotation, and in March 2001 her combined range of 
motion was 190.  In addition, there is no evidence that the 
veteran had muscle spasm or guarding severe enough to result 
in an abnormal gait or spinal contour.  While the September 
2002 and 2004 documents appear to reflect that the veteran 
could have had mid and low back pain with spasms which could 
result in acute flare-ups when the veteran would not be able 
to work for three to five days at a time, these were not 
signed by a doctor and are not medical records.  In addition, 
is noted that the veteran was currently not incapacitated 
from work and was being seen once per week.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  Under Diagnostic Code 
5292, the veteran's spine disability would have needed to 
show a limitation of motion that would be considered 
moderate.  However, the veteran's limitation of motion prior 
to March 22, 2007 has been mild, with flexion consistently to 
70 degrees, and would not meet the criteria for a higher 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

The Board has considered rating the veteran's spine 
disability under other Diagnostic Codes pertaining to 
disabilities of the spine in effect prior to September 26, 
2003; however, there is no evidence that the veteran has 
ankylosis of the spine or IVDS. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5293 (2003).  Diagnostic Code 5295 pertains to 
lumbosacral strain, and provides that a 20 percent disability 
rating is warranted when the lumbosacral strain is 
characterized by muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  The veteran's spine disability was not manifested 
by these symptoms prior to March 22, 2007.  The veteran had 
lateral flexion and rotation at her examinations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

In terms of the current Diagnostic Codes, disabilities of the 
spine are to be rated under the General Formula, except that 
IVDS may also be rated under the Formula for Incapacitating 
Episodes.  As noted above, however, the veteran's spine 
disability does not warrant a higher disability rating under 
the General Formula and the evidence of record does not show 
that she has been diagnosed with IVDS.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for her spine disability prior 
to March 22, 2007, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. 
§ 5107(b).

Increased rating - iliolumbar ligament strain with 
thoracolumbar subluxation as of March 22, 2007

A March 2007 VA examination report shows that the veteran 
reported pain in her mid to lower back which was moderate and 
constant and radiated into her right anterior.  The veteran 
was able to walk one to three miles.  Her posture and gait 
were normal and there was no kyphosis, list, lumbar 
flattening or lordosis, scoliosis, reverse lordosis or 
ankylosis.  Forward flexion was to 60 degrees with pain at 45 
degrees, extension was to 20 degrees with pain at 15 degrees, 
lateral flexion was to 30 degrees with pain at 20 degrees 
bilaterally and lateral rotation was to 30 degrees with pain 
at 20 degrees bilaterally.  There was no additional loss of 
motion upon repetitive use. Muscle tone was normal and there 
was no muscle atrophy.  A detailed sensory examination showed 
normal results.  A contemporaneous magnetic resonance imagine 
(MRI) study revealed minimal spondylosis of the lumbar spine 
and mild straightening of the normal lordosis of the lumbar 
spine which could be associated with muscle spasm.  A VA 
neurological examination report shows that the veteran had 
forward flexion to 45 degrees, full extension, lateral 
flexion to 45 degrees bilaterally and rotation to 45 degrees 
bilaterally.  The examiner noted that the veteran could not 
sit long because of pain, but did not diagnose any 
neurological impairment.  

Based upon the evidence of record, the Board finds that a 
higher disability rating is not warranted for the veteran's 
service-connected spine disability as of March 22, 2007.  As 
noted above, in order to warrant a higher disability rating, 
the veteran's spine disability would need to be manifested by 
a severe limitation of motion, forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  However, at the March 
2007 examinations, the veteran's forward flexion was to 45 
degrees, factoring in pain, and there was no ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  In addition, her 
range of motion measurements would not rise to the level of 
being considered severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  As such, higher disability ratings under Diagnostic 
Codes 5292 or 5237 are not warranted.  

The Board has considered rating the current condition of the 
veteran's spine disability under other Diagnostic Codes 
pertaining to disabilities of the spine in effect prior to 
September 26, 2003; however, there is no evidence that the 
veteran has ankylosis of the spine or IVDS.  The March 2007 
examiner noted that there was no ankylosis or IVDS.  
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5293 (2003).  
Diagnostic Code 5295 pertains to lumbosacral strain, and 
provides that a 40 percent disability rating is warranted for 
severe lumbosacral strain with listing of the entire spine to 
opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  The veteran's spine 
disability was not manifested by these symptoms as of March 
22, 2007.  The March 2007 examiner noted that there was no 
listing and that the veteran had lateral rotation and 
flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

In terms of the current Diagnostic Codes, disabilities of the 
spine are to be rated under the General Formula, except that 
IVDS may also be rated under the Formula for Incapacitating 
Episodes.  As noted above, however, the veteran's spine 
disability does not warrant a higher disability rating under 
the General Formula and the evidence of record does not show 
that she has been diagnosed with IVDS.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

Increased rating - status post gallbladder removal surgery 
with digestive disorder and stomach pains

The veteran's status post gallbladder removal surgery with 
digestive disorder and stomach pains is rated at a 10 percent 
disability rating under Diagnostic Code 7318, which provides 
that the removal of the gall bladder with mild symptoms 
warrants a 10 percent disability rating and the removal of 
the gall bladder with severe symptoms warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 7318.

Private medical records show that the veteran was seen in 
April 2001 for pain in the epigastric area.  An ultrasound of 
her gall bladder revealed gall stones.  Her gallbladder was 
removed in mid-April 2001.  Private physician records reflect 
that she was treated through May 2001 for follow up.  In June 
2001, a pelvic ultrasound revealed small uterine fibroids.

A July 2001 VA examination report reflected that the veteran 
had lower abdominal pain and pelvic pain which occurred 
daily, which was sharp and lasted approximately ten seconds.  
After the pain she had to have a bowel movement and reported 
that she had some minimal discomfort or pain during the bowel 
movement.  She did not take any medication for this and she 
denied diarrhea.  Her abdominal examination and upper 
gastrointestinal tract were normal.  

A March 2007 VA gall bladder examination report shows that 
the veteran reported that she had her gallbladder removed and 
that her course since that time had been stable and improved.  
She reported post-operative symptoms of abdominal pain which 
occurred weekly and was severe.  She reported that the number 
of colic or abdominal pain, distention, nausea or vomiting 
during the prior twelve month period had been more than 
seven.  There was no evidence of malnutrition and the 
abdominal examination was normal.  The examiner assessed non-
diagnostic abdominal pain with no significant effects.  The 
examiner commented that he could not definitively attribute 
the veteran's abdominal pain to her previous gallbladder 
surgery without resorting to pure conjecture, and that there 
were no examination findings or tests that indicate the cause 
of her current abdominal pain.

Based on the evidence of record, the veteran's service-
connected status post gallbladder removal surgery with 
digestive disorder and stomach pains does not warrant a 
higher disability rating under Diagnostic Code 7318.  As 
noted above, the veteran's status post gallbladder removal 
surgery would need to be manifested by severe symptoms.  
However, in the present case, the veteran's service-connected 
gall bladder disability has not shown symptoms that would be 
considered severe.  The July 2001 VA examiner noted that the 
veteran did not take any medication for her stomach pain and 
denied diarrhea.  Her abdominal examination and upper 
gastrointestinal tract were normal upon examination.  The 
March 2007 examiner noted that the veteran reported that her 
conditon had been stable and improved since her surgery.  
While she reported that the more than severe bouts of colic 
or abdominal pain, distention, nausea or vomiting during the 
prior twelve month period, her abdominal examination was 
normal.  The examiner assessed non-diagnostic abdominal pain 
and could not definitively attribute the veteran's abdominal 
pain to her previous gallbladder surgery without resorting to 
pure conjecture.  As such, the veteran's service-connected 
status post gallbladder removal surgery with digestive 
disorder and stomach pains does not warrant a higher 
disability rating under Diagnostic Code 7318.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318.  

The veteran has submitted evidence that she underwent a 
hysterectomy in April 2008.  The Board notes that the veteran 
indicated that her hysterectomy was a result of her stomach 
pain, which is service-connected.  However, the veteran is 
service-connected for status post gall-bladder removal and 
stomach pain associated with her gall bladder surgery.  As 
she is not service-connected for her hysterectomy, abdominal 
pain associated with this procedure is not service-connected. 

The Board has considered rating the veteran's service-
connected status post gallbladder removal surgery with 
digestive disorder and stomach pains under other Diagnostic 
Codes; however, there are no other Diagnostic Code pertaining 
to disabilities of the digestive system that would be 
appropriate for rating the veteran's status post gallbladder 
removal surgery with digestive disorder and stomach pains.  
38 C.F.R. § 4.114.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran's status post gallbladder 
removal surgery with digestive disorder and stomach pains 
meets the criteria for a 10 percent disability rating.  
Fenderson, supra.

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for her status post gallbladder 
removal surgery with digestive disorder and stomach pains, 
the "benefit-of-the-doubt" rule is not applicable and the 
Board must deny her claims.  See 38 U.S.C.A. § 5107(b).



Increased rating - chronic adjustment disorder with mixed 
anxiety and depression

The veteran's chronic adjustment disorder with mixed anxiety 
and depression is rated under Diagnostic Code 9405 at a 10 
percent disability rating.  Mental disorders are to be rated 
under the General Rating Formula for Mental Disorders, which 
provides that a 10 percent disability rating is assigned 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent disability rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating.  A 50 percent disability rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Codes 9201 to 9440.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores 
ranging from 81 to 90 reflect absent or minimal symptoms, 
good functioning in all areas, interested in a wide range of 
activities, socially effective, generally satisfied with life 
with no more than everyday problems or concerns.  GAF scores 
ranging from 71 to 80 reflect that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and result in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

A July 2001 VA examination report shows that the veteran 
reported being depressed and angry about the way she was 
discharged from the Army.  She had been attending 
psychotherapy which had helped with her depression.  Upon 
examination, the veteran was neat, clean and verbal.  She was 
bright, responsive, and polite, smiled readily and answered 
all questions fully.  There was no impairment of thought 
processes or communication, delusions, hallucinations, 
psychotic material or inappropriate behavior.  She was 
neither suicidal or homicidal.  She had full ability to 
maintain personal hygiene, was oriented in all spheres and 
her memory was intact.  There were no obsessive or 
ritualistic behaviors and the rate and flow of her speech was 
within normal limits.  She was relevant in speech and was 
logical.  There were no panic attacks or impairment of 
impulse or control.  She would sleep about six hours per 
night and would awake to use the bathroom or think about her 
anger and resentment; however, she reported the she received 
adequate sleep and felt well rested.  The examiner noted that 
the veteran was seeking further therapy for her anger.  The 
diagnosis was adjustment disorder with mixed anxiety and 
depression.

Private medical records show psychotherapy treatment from 
January 2005 through March 2005.  In January 2004, the 
veteran reported being depressed, having crying spells and 
sleep disturbances.  While the remainder of the treatment 
records appear to reflect that she is more optimistic, she 
reports ongoing anger and the examiner diagnosed adjustment 
disorder with anxiety.

A March 2007 VA examination reflects that the veteran 
reported depression, anger, worrying and crying spells every 
day.  Her mother had died a few weeks before the examination 
and she reported that had compounded the depression.  She was 
not suicidal but had thoughts of giving up and staying home 
in bed.  She indicated she had a tendency to drink too much 
but that she tried not to since she had her son to care for.  
She reported a decrease in personal relationships and a 
decreased libido.  She had been very depressed since her 
mother had died and was feeling anger about work.  She had no 
close friends.  The veteran reported that her one pleasure 
was eating and that she would binge and purge.  Upon 
examination, she was neatly groomed and appropriately 
dressed.  Her speech was unremarkable, clear and coherent and 
she was cooperative and attentive.  Her affect was 
constricted and her mood was depressed and dysphoric.  She 
was intact to person, place and time.  Her thought process 
and content was unremarkable, she had no delusions and she 
understood the outcome of her behavior.  She reported sleep 
impairment in that she only slept three to four hours per 
night.  The examiner noted mainly terminal insomnia.  She did 
not exhibit any inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks or suicidal or homicidal 
ideation.  She indicated that she occasionally screamed when 
she got upset but that she calmed down quickly.  The examiner 
diagnosed generalized dysphoria with underlying anger and 
noted that there was no suicidal or homicidal ideation, 
psychosis or cognitive impairment.  Her memory for recent and 
remote events was normal.  The diagnosis was dysthymic 
disorder, late onset and personality disorder, not otherwise 
specified.  The GAF score was 55.  The examiner noted that 
the veteran had reported problems with work situations since 
1995.  She felt that she had been unjustly treated and had 
not been able to work to her full potential because of 
others.  She had depended heavily emotionally on her mother 
who had died.  She had tried to handle her dysphoria over the 
years with alcohol and binge eating.  The examiner also noted 
that the veteran did have problems adjusting to her 
retirement from the military in 2001.  However, a closer look 
revealed problems with her marriage and with work going back 
to at least 1995.  The veteran felt that she had been treated 
unfairly at work for many years in different positions and 
had filed a number of grievances because of this.  The 
examiner opined that this longstanding pattern was 
characteristic of a personality disorder and an underlying 
dysthymia and not an adjustment disorder.  It appeared to the 
examiner that her regular reliance upon alcohol and her 
bulimia had been going on for years but were not picked up on 
the previous examination.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board finds that the veteran's symptoms, taking into 
account her treatment history and assessed GAF scores, are 
consistent with a finding of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety and chronic sleep 
impairment.  While it appears that the veteran has had 
periods of time when her condition has improved, all reports 
need not agree.  The rater must reconcile the reports into a 
consistent picture to accurately reflect the elements of a 
disability.  The veteran has consistently reported problems 
with anger and sleep disturbances.  In addition, in January 
2004, the veteran reported being depressed and having crying 
spells.  Finally, the March 2007 VA examiner noted that the 
veteran had dysthymic disorder and insomnia.  The overall 
picture of the veteran's current symptoms indicates that the 
veteran's current condition more nearly approximates the 
criteria for a 30 percent rating.  38 C.F.R. § 4.7.  In 
addition, the evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of a staged rating is therefore not 
warranted.  Fenderson, supra.  

The veteran's service-connected chronic adjustment disorder 
with mixed anxiety and depression disability picture falls 
within the criteria for a 30 percent rating, and the 
preponderance of the evidence is against entitlement to a 
disability rating of 50 percent during this time period.  
Significantly, the evidence of record is totally devoid of 
any report of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or impaired abstract thinking.  Moreover, there is 
not a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for assigning 
a disability rating higher than 30 percent.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected disabilities 
are currently resulting in frequent hospitalizations or 
marked interference in his employment.  The Board is 
therefore not required to remand these issues to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for iliolumbar 
ligament strain with thoracolumbar subluxation is denied, 
prior to March 22, 2007.

A disability rating in excess of 20 percent for iliolumbar 
ligament strain with thoracolumbar subluxation is denied, as 
of March 22, 2007.

A disability rating in excess of 10 percent for status post 
gallbladder removal surgery with digestive disorder and 
stomach pains is denied.

A disability rating of 30 percent for a chronic adjustment 
disorder with mixed anxiety and depression is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
Regarding the veteran's claims seeking entitlement to ratings 
in excess of 10 percent for service-connected left knee and 
right knee, she has indicated that she underwent physical 
therapy for a fall in 2004.  She previously submitted a 
release for Family Medical Doctors; the RO attempted to 
obtain these records and was informed they were unavailable.  
The veteran has submitted new releases, dated December 10, 
2007, for Family Medical Doctors and for Crescent City 
Physical Therapy.  She has indicated that she has been in 
touch with Family Medical Doctors and that her records are 
available and that she was referred to Crescent City Physical 
Therapy by Family Medical Doctors following her fall.  In 
order to adequately fulfill the duty to assist, the RO should 
attempt to obtain these treatment records.  

Because this appeal involves initial ratings for which 
service connection was granted and an initial disability 
rating was assigned, the RO should consider the entire period 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
records from each health care provider 
the veteran identified on the release 
forms dated December 10, 2007.  If 
needed, the AOJ should contact the 
veteran to obtain a current release 
forms.  If records are unavailable, 
please have the provider so indicate.  

2. After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for entitlement to disability ratings in 
excess of 10 percent for left knee and 
right knee disabilities.  If any 
determination remains unfavorable to the 
appellant, he and her representative 
should be provided with a supplemental 
statement of the case.  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the appellant is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


